Citation Nr: 1611428	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from March 1968 to March 1971.  His decorations include the Combat Action Ribbon and the Purple Heart Medal.  He died in September 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

In February 2013, the appellant and her daughter, S. B., testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  

This matter was previously before the Board in August and December 2014, at which time it was remanded for additional development.  It is now returned to the Board.  


FINDINGS OF FACT

1.  The Veteran died in September 2008 from cardiopulmonary arrest, acute variceal bleeding, and acute blood loss - anemia.

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD) and diabetes mellitus, type II, with mild peripheral neuropathy of both lower extremities and erectile dysfunction.

3.  The Veteran had ischemic heart disease that is presumed to have been the result of exposure to herbicides in service.
4.  Resolving all reasonable doubt in the Veteran's favor, ischemic heart disease was a contributory cause of his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  
38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2015).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A Veteran who served in the Republic of Vietnam during the Vietnam era (January 1962 to May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Where a Veteran was exposed to an herbicide agent during service in the Republic of Vietnam, certain diseases, to include ischemic heart disease, shall be service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2015).  In order to establish service connection by presumption, based on herbicide exposure, such disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2015) . 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

The Veteran died in September 2008 due to cardiopulmonary arrest, acute variceal bleeding, and acute blood loss - anemia.  At the time of his death, service connection had been established for PTSD and diabetes mellitus, type II, with mild peripheral neuropathy of both lower extremities and erectile dysfunction.

During the February 2013 Board hearing, the appellant asserted that the Veteran had ischemic heart disease, which was subject to service connection under 38 C.F.R. § 3.309(e) and contributed to cause the Veteran's death.  The appellant also asserted that the Veteran's service-connected diabetes mellitus was a contributing factor in the death of the Veteran.

A review of the Veteran's service treatment records does not show a diagnosis of a cardio-pulmonary condition, variceal bleeding, or anemia.  However, in July 1969, he had been treated for reported abdominal pain and assessed with questionable liver abscess.  He was given a provisional diagnosis of fever and rule out liver abscess.  An associated discharge narrative summary shows a discharge diagnosis of probable viral syndrome, probable intestinal worms.

Following service, an April 2007 VA outpatient treatment record shows that the Veteran was taking daily medication for heart failure.  A treatment record dated in July 2007 shows that he was taking medication for his heart and blood pressure. 

A VA diabetes mellitus examination report dated in October 2007 shows that the Veteran was said to have cardiovascular disease, that his diabetes mellitus was poorly controlled, and that his cardiovascular disease was a possible diabetes related condition.  It was indicated that the poorly controlled diabetes increased vascular permeability and increased problems controlling hypertension.  

Private medical records from the Brandon Regional Hospital dated in September 2008 show that the Veteran was admitted for hematemesis, and that upon arrival he was unresponsive.  When evaluated by the critical care unit, he was experiencing coagulopathy and severe anemia.  A chest X-ray showed bilateral atelectasis.  His blood work showed troponin was 0.09.  He was placed on a mechanical ventilator.  The admitting diagnosis was status post respiratory failure, status post intubation, upper gastrointestinal bleed, history of esophageal varices, history of liver cirrhosis, acute kidney failure, diabetes, obesity, coagulopathy, and acute bleeding.  Physical examination showed tachycardia with an abnormal heart sound, respiratory distress with an abnormal breath, and rectal bleeding.  Diagnostic testing revealed mild cardiomegaly, bilateral vascular prominence, bilateral prominent interstitial markings, and chronic interstitial lung disease and/or low lung volumes.  The impression was bilateral atelectasis and/or scarring.  The Veteran remained unstable and hypotensive, tachycardic, and had continuous active bleeding.  He was admitted to the intensive care unit due to acute impairment of vital organ systems (cardiovascular and hematologic) and a high probability of imminent and life threatening deterioration.

An October 2008 Unum Critical Illness Claim Form (completed by same attending physician from Brandon Regional Hospital) shows that atherosclerotic heart disease was listed among the September 2008 diagnoses of the Veteran.

A VA medical opinion dated in January 2011 shows that the examiner indicated the cause of death had been an acute blood loss secondary to known varices with rapid deterioration secondary to the acute hemorrhage.  The examiner concluded that the more likely cause of death was hemorrhage directly related to esophageal varices, which was more likely secondary to liver disease, including the hepatitis C.  The examiner added that the diabetes may have complicated the potential treatment or outcome, but that in this acute diagnosis did not appear to be directly connected to the acute event nor the cause of bleeding.

A VA medical opinion dated in October 2014 shows that following a review of the evidence of record, it was concluded that it was less likely than not that the Veteran's diabetes mellitus contributed substantially and materially to the Veteran's death.  The examiner added that it was less likely the Veteran had significant ischemic heart disease, in particular atherosclerotic heart disease.  The examiner explained that the Veteran had end stage liver disease from alcohol with cirrhosis and varices and previous history of bleeding from his varices.  The examiner noted that the Veteran's diabetes mellitus and hypertension were under control on medication, and his diabetes mellitus did not substantially and materially contribute to his death.

In November 2014, the appellant submitted various medical treatises generally discussing the signs and symptoms of atherosclerosis; and cardiac enzymes and heart attacks.

A lay statement from the Veteran's daughter-in-law, dated in January 2015, reiterated that the attending physician at the time of the Veteran's death had established the cause of death as cardiopulmonary arrest, variceal bleeding, and anemia; and that the physician later provided additional cause of death details on the October 2008 Unum Critical Illness Claim Form indicating that the Veteran had atherosclerosis and heart disease.

A VA medical opinion dated in March 2015 indicates that it was at least as likely as not that the Veteran had some form of ischemic heart disease, in particular atherosclerotic heart disease.  A 2007 computed tomography (CT) scan and the October 2008 Unum Critical Illness Claim Form showing aortic atherosclerosis were referenced.  However, the examiner added that it was less likely as not, that any degree of ischemic heart disease of the Veteran, contributed substantially and materially to the Veteran's death.  The examiner added that there had not been a diagnosis of ischemic heart disease/coronary artery disease and no history of myocardial infarction.  The examiner concluded that the Veteran had end stage liver disease from alcohol with cirrhosis and varices and previous history of bleeding from his varices.  The final event was a catastrophic loss of blood, which alone was severe enough to cause death, and there was no evidence of record to show that ischemic heart disease was in any way contributing to death.  The VA examiner also concluded that the in-service liver abscess, or any presence of intestinal worms, were not risk factors in the causation or progression of liver cirrhosis that eventually led to the esophageal varices.

The Board has considered the medical and lay evidence of record in this matter and has determined that a state of relative equipoise has been reached as to whether service connection for the cause of the Veteran's death is warranted.  In this regard, the medical evidence of record confirms that he died as a result of cardiopulmonary arrest, acute variceal bleeding, and acute blood loss - anemia.  The attending physician treating the Veteran at the time of his death subsequently clarified that atherosclerotic heart disease was listed among the final diagnoses of the Veteran.  The medical evidence of record confirms that he had ischemic heart disease that is presumed to have been the result of exposure to herbicides in service, and based on evidence of the need for continuous medication, was at least 10 percent disabling.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).  Moreover, the Board notes in passing that the January 2011 VA examiner suggested that the service-connected diabetes may have complicated the potential treatment or outcome.  

The Board finds the October 2014 VA medical opinion to be of no probative value, as it incorrectly concluded that the Veteran did not have significant ischemic heart disease (though he was taking medication for heart failure) and that his diabetes was being controlled by medication (though the October 2007 VA examination established that the diabetes mellitus was poorly controlled).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The Board has also considered the March 2015 VA medical opinion, however, it too is of no probative value, as it concludes that there had not been a diagnosis of ischemic heart disease/coronary artery disease and no history of myocardial infarction.  Id.  In this regard, the medical evidence of record clearly shows that the attending physician treating the Veteran at the time of his death clarified that atherosclerotic heart disease was listed among the final diagnoses.  Moreover, the final hospital treatment records from Brandon Regional Hospital show that blood work revealed elevated troponin levels of 0.09, which is indicative of an acute coronary event.  See treatise evidence submitted in February 2015; see also January 2015 lay statement from S.B.  Additionally, the terminal hospitalization report specifically describes impairment of the Veteran's vital organ systems, including his heart.

This scenario is specifically contemplated by 38 C.F.R. § 3.312, which states the effects on internal organs from service-connected injuries must be carefully considered when determining whether they had material influence in accelerating death.  In this regard, the Board finds the supplemental medical record by the attending physician treating the Veteran at the time of his death establishing that atherosclerotic heart disease was among the final diagnoses to be highly probative.  This finding, coupled with the notation of impairment of a vital organ (cardiovascular) in the terminal hospitalization report, the treatise evidence submitted by the appellant, the above-noted deficiencies the VA examination reports and the provisions of 38 C.F.R. § 3.312(c)(3), renders the evidence at the very least in relative equipoise as to whether the Veteran's service-connected ischemic heart disease contributed to his death.  Resolving reasonable doubt in favor of the appellant, the Board finds entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


